Exhibit 99.1 1700-700 West Pender Street Vancouver, BC V6C 1G8 Canada Tel: (604) 688-9368Fax: (604) 688-9336 www.kobexminerals.com TSX-V:KXM ïNYSE-AMEX:KXM NEWS RELEASE Kobex Announces Results of AGM Vancouver, BC – June 21, 2011 – Kobex Minerals Inc. (“Kobex” or the “Company”) (TSX.V:KXM, NYSE AMEX:KXM,) is pleased toannounce the results of the Company’s Annual General Meeting of Shareholders (“Meeting”) held in Vancouver, British Columbia on June 20, 2010.The shareholders approved all motions put forth at the Meeting including the appointment of KPMG LLP, Chartered Accountants, as the Company’s independent auditors, and the confirmation of the Company’s Stock Option Plan. The shareholders re-elected Roman Shklanka, Alfred Hills, James O’Rourke, Alexander Davidson, and Michael Atkinson to the Company’s Board of Directors (“Board”). Former director Stuart “Tookie” Angus did not stand for re-election and the Board would like to thank Mr. Angus for his service to the Company. Kobex is a Vancouver based publically traded mineral exploration company and is well funded with over $38 million of cash on hand and about $40 million in working capital.The Company is looking to acquire advanced projects that meet its criteria of established resources, competitive costs, and significant exploration potential.The Company also holds properties near Watson Lake in southeast Yukon, and is reviewing its alternatives for the properties given their exploration potential and the Territory’s current favourable exploration climate. For further information contact: Kobex Minerals Inc. Alfred Hills, President Samuel Yik, Chief Financial Officer Tel: 604-688-9368 Fax: 604-688-9336 investor@kobexminerals.com On behalf of the Board of Directors KOBEX MINERALS INC. “Alfred Hills" Alfred Hills, President and CEO The TSX Venture Exchange and the NYSE AMEX have not reviewed and do not accept responsibility for the adequacy or accuracy of this news release.
